17 N.Y.2d 794 (1966)
In the Matter of 880 Fifth Avenue Corporation, Appellant,
v.
Tax Commission of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued March 22, 1966.
Decided May 5, 1966.
Anthony Curreri and Eugene J. Schwartz for appellant.
Leo A. Larkin, Corporation Counsel (Edith I. Spivack and Edward J. McLaughlin of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, with costs; no opinion.